Citation Nr: 1703170	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  08-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for recurrent glioblastoma (also claimed as gliosarcoma), for accrued benefits purposes.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Marines Corps from March 1967 to June 1969.  The Veteran died on May [redacted], 2006 and the appellant is his surviving daughter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2012 remand, the Board established that the appellant was not a "child" for the purposes of determining eligibility for VA accrued benefits purposes.  It determined that the "appellant's only avenue for eligibility for accrued benefits would be if she bore the expense of the Veteran's last sickness or burial."  It remanded the matter for the RO to request and obtain "any and all information as to who bore the expense of the Veteran's final sickness and burial."  

In June 2012, the RO sent the appellant a letter requesting that she complete and return the attached VA Form 21-601.  In September 2012, the appellant submitted a completed VA Form 21-601.  



In the September 2012 Supplemental Statement of the Case (SSOC), the RO noted that a letter was sent to the appellant in July 2012 requesting evidence of payments made for the Veteran's last illness and burial.  The RO concluded that "[a]s of this date, no response has been received from the appellant."  However, as mentioned above, the appellant submitted a completed VA Form 21-601 which indicated the expenses incurred as a result of the Veteran's illness and death.  Although she indicated that someone other than she paid the expenses (her mother), she nonetheless did submit the requisite form.  The RO only readjudicated the matter of entitlement to accrued benefits based on clear and unmistakable error and did not consider the September 2012 VA Form 21-601 in its readjudication, as directed by the Board.  The AOJ did not comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

In the December 2016 Appellate Brief Presentation, the appellant's representative contends that since the Board already acknowledged that the appellant was the Veteran's fiduciary before he passed, the appellant "is likely her mother's fiduciary as well," and thereby incurred the expenses she lists that her mother paid on the VA Form 21-601.  It is unclear as to the appellant's fiduciary relationship between her mother (who she listed paid for the Veteran's expenses) and the appellant.  On remand, the AOJ should clarify if the appellant paid for the Veteran's final expenses, through her duties as a fiduciary to her mother, or if her mother was solely responsible for the Veteran's expenses.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request any and all information in her possession regarding whether she was 


or currently is the fiduciary for her mother, who she indicates on the VA Form 21-601 as the person who paid the expenses of last sickness and burial for the Veteran.  (The December 2016 Appellate Brief Presentation indicates that the appellant is likely her mother's fiduciary.)  

2.  Then, the AOJ should readjudicate the appellant's claim, to specifically include whether the appellant, individually or as a fiduciary, is entitled to accrued benefits if she incurred the expense of the Veteran's final sickness and/or burial, individually or as a fiduciary for the person who did incur such expenses (her mother), and if the claim remains denied, issue a supplemental statement of the case which takes into consideration the evidence associated with the electronic claims folder since the SSOC issued in September 2008 (to include the September 2012 VA Form 21-601) and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




